The appellee in his motion for rehearing quotes evidence to show that the appellant agreed to allow him to sell the land after June 1, if the purchaser would pay for the improvements to be made by the appellant. It appears from the conclusions of the judge who tried the case below and the briefs of the parties in this court, that the appellee recovered judgment below upon the erroneous view of the law that the contract between the parties could not be revoked, and the trial judge made no finding as to whether appellant had agreed to allow the contract to remain in force after June 1, provided the purchaser would pay for such improvements as had been made by the appellant. As there was no finding upon the issue thus made, we have concluded to grant the rehearing and to set aside the judgment here rendered in favor of appellant and to remand the case for another trial. In view of another trial it is proper to state that the appellee cannot recover upon quantum meruit, but must recover, if at all, upon his contract.
Reversed and remanded.